DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 82-92 are pending in the instant invention.  According to the Amendments to the Claims, filed June 9, 2021, claims 82, 86, 88, 90 and 92 were amended and claims 1-81 were cancelled.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 16/560,379, filed September 4, 2019 and now US 10,968,228, which is a Divisional (DIV) of US Application No. 15/956,835, filed April 19, 2018 and now US 10,442,809, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/487,695, filed April 20, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes claims 82-92, drawn to a method of preparing a substituted indoline of the formula (II), shown to the right.
	Thus, a first Office action and prosecution on the merits of claims 82-92 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying the substituted indolines of the formula (II).
	The following title is suggested: PROCESS FOR PREPARING SUBSTITUTED INDOLINES.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to state the reactions, reagents and process conditions for the method of preparing a substituted indoline of the formula (II).  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the reactions, reagents and process conditions for the method of preparing a substituted indoline of the formula (II) into the abstract, to overcome this objection.

Claim Objections

	Claim 82 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A process for preparing a compound of formula (II):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(II)

wherein:
	R1 is H, halogen, CN, C1-10 alkyl, (CH2CH2X)nRc, C2-10 alkenyl, C2-10 alkynyl, C(O)R’, NHC(NH)NH2, NR’R”, NCO, NR’C(O)R”, N3, OR, OC(O)R’, OC(O)NR’R”, OS(O)2OH, SR, S(O)R’, S(O)2R’, S(O)2NR’R”, S(O)2OH, C3-10 cycloalkyl, C4-10 cycloalkenyl, or C4-10 cycloalkynyl;
	R2 is H, halogen, CN, C1-10 alkyl, (CH2CH2X)nRc, C2-10 alkenyl, C2-10 alkynyl, C(O)R’, NHC(NH)NH2, NR’R”, NCO, NR’C(O)R”, N3, OR, OC(O)R’, OC(O)NR’R”, OS(O)2OH, SR, S(O)R’, S(O)2R’, S(O)2NR’R”, S(O)2OH, C3-10 cycloalkyl, C4-10 cycloalkenyl, or C4-10 cycloalkynyl;
	R3 is H, halogen, CN, C1-10 alkyl, (CH2CH2X)nRc, C2-10 alkenyl, C2-10 alkynyl, C(O)R’, NHC(NH)NH2, NR’R”, NCO, NR’C(O)R”, N3, OR, OC(O)R’, OC(O)NR’R”, OS(O)2OH, SR, S(O)R’, S(O)2R’, S(O)2NR’R”, S(O)2OH, C3-10 cycloalkyl, C4-10 cycloalkenyl, or C4-10 cycloalkynyl;

	R4 is H, halogen, CN, C1-10 alkyl, (CH2CH2X)nRc, C2-10 alkenyl, C2-10 alkynyl, C(O)R’, NHC(NH)NH2, NR’R”, NCO, NR’C(O)R”, N3, OR, OC(O)R’, OC(O)NR’R”, OS(O)2OH, SR, S(O)R’, S(O)2R’, S(O)2NR’R”, S(O)2OH, C3-10 cycloalkyl, C4-10 cycloalkenyl, or C4-10 cycloalkynyl;
	R5 is halogen, R, NR’R”, OR, or SR;
	each R’ is independently H, C(O)R, N(R)2, OR, C1-10 alkyl, (CH2CH2X)nRc, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, C4-10 cycloalkenyl, C4-10 cycloalkynyl, or 3- to 18-membered heterocyclyl, wherein each 3- to 18-membered heterocyclyl independently contains 1, 2, 3, 4, 5, or 6 heteroatoms independently selected from the group consisting of N, O, P, and S;
	each R” is independently H, C(O)R, N(R)2, OR, C1-10 alkyl, (CH2CH2X)nRc, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, C4-10 cycloalkenyl, C4-10 cycloalkynyl, or 3- to 18-membered heterocyclyl, wherein each 3- to 18-membered heterocyclyl independently contains 1, 2, 3, 4, 5, or 6 heteroatoms independently selected from the group consisting of N, O, P, and S;

	each R is independently H, C1-10 alkyl, (CH2CH2X)nRc, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, C4-10 cycloalkenyl, C4-10 cycloalkynyl, 3- to 18-membered heterocyclyl, C6-18 aryl, or 5- to 18-membered heteroaryl;

	wherein each 3- to 18-membered heterocyclyl independently contains 1, 2, 3, 4, 5, or 6 heteroatoms independently selected from the group consisting of N, O, P, and S; and
	wherein each 5- to 18-membered heteroaryl independently contains 1 or more heteroatoms independently selected from the group consisting of N, O, and S;

	each X is independently O, NH, or S;
	each Rc is independently H or C1-4 alkyl; and
	each n is independently 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, or 24;

wherein the process comprises the following steps:

a)	reducing a compound of formula (IV):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(IV)

wherein:

	R1 is H, halogen, CN, C1-10 alkyl, (CH2CH2X)nRc, C2-10 alkenyl, C2-10 alkynyl, C(O)R’, NHC(NH)NH2, NR’R”, NCO, NR’C(O)R”, N3, OR, OC(O)R’, OC(O)NR’R”, OS(O)2OH, SR, S(O)R’, S(O)2R’, S(O)2NR’R”, S(O)2OH, C3-10 cycloalkyl, C4-10 cycloalkenyl, or C4-10 cycloalkynyl;
	R2 is H, halogen, CN, C1-10 alkyl, (CH2CH2X)nRc, C2-10 alkenyl, C2-10 alkynyl, C(O)R’, NHC(NH)NH2, NR’R”, NCO, NR’C(O)R”, N3, OR, OC(O)R’, OC(O)NR’R”, OS(O)2OH, SR, S(O)R’, S(O)2R’, S(O)2NR’R”, S(O)2OH, C3-10 cycloalkyl, C4-10 cycloalkenyl, or C4-10 cycloalkynyl;
	R3 is H, halogen, CN, C1-10 alkyl, (CH2CH2X)nRc, C2-10 alkenyl, C2-10 alkynyl, C(O)R’, NHC(NH)NH2, NR’R”, NCO, NR’C(O)R”, N3, OR, OC(O)R’, OC(O)NR’R”, OS(O)2OH, SR, S(O)R’, S(O)2R’, S(O)2NR’R”, S(O)2OH, C3-10 cycloalkyl, C4-10 cycloalkenyl, or C4-10 cycloalkynyl;
	R4 is H, halogen, CN, C1-10 alkyl, (CH2CH2X)nRc, C2-10 alkenyl, C2-10 alkynyl, C(O)R’, NHC(NH)NH2, NR’R”, NCO, NR’C(O)R”, N3, OR, OC(O)R’, OC(O)NR’R”, OS(O)2OH, SR, S(O)R’, S(O)2R’, S(O)2NR’R”, S(O)2OH, C3-10 cycloalkyl, C4-10 cycloalkenyl, or C4-10 cycloalkynyl;
	R5 is halogen, R, NR’R”, OR, or SR;
	each R’ is independently H, C(O)R, N(R)2, OR, C1-10 alkyl, (CH2CH2X)nRc, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, C4-10 cycloalkenyl, C4-10 cycloalkynyl, or 3- to 18-membered heterocyclyl, wherein each 3- to 18-membered heterocyclyl independently contains 1, 2, 3, 4, 5, or 6 heteroatoms independently selected from the group consisting of N, O, P, and S;
	each R” is independently H, C(O)R, N(R)2, OR, C1-10 alkyl, (CH2CH2X)nRc, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, C4-10 cycloalkenyl, C4-10 cycloalkynyl, or 3- to 18-membered heterocyclyl, wherein each 3- to 18-membered heterocyclyl independently contains 1, 2, 3, 4, 5, or 6 heteroatoms independently selected from the group consisting of N, O, P, and S;

	each R is independently H, C1-10 alkyl, (CH2CH2X)nRc, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, C4-10 cycloalkenyl, C4-10 cycloalkynyl, 3- to 18-membered heterocyclyl, C6-18 aryl, or 5- to 18-membered heteroaryl;

	wherein each 3- to 18-membered heterocyclyl independently contains 1, 2, 3, 4, 5, or 6 heteroatoms independently selected from the group consisting of N, O, P, and S; and
	wherein each 5- to 18-membered heteroaryl independently contains one or more heteroatoms independently selected from the group consisting of N, O, and S;

	each X is independently O, NH, or S;
	each Rc is independently H or C1-4 alkyl; and
	each n is independently 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, or 24;

with a reducing agent selected from the group consisting of ammonium formate, 9-borabicyclo[3.3.1]nonane (9-BBN), borane (BH3), a borane-amine complex, borane-dimethylsulfide (DMS) complex, diisobutyl aluminum hydride (DIBAL), diborane (B2H6), hydrogen gas, lithium aluminum hydride (LiAlH4), lithium borohydride (LiBH4), potassium borohydride (KBH4), sodium bis(2-methoxyethoxy)aluminum hydride (Red-Al), sodium borohydride, sodium cyanoborohydride, sodium triacetoxyborohydride, and a silicon-based reducing agent, to form a compound of formula (V):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(V)

wherein:
	R1 is H, halogen, CN, C1-10 alkyl, (CH2CH2X)nRc, C2-10 alkenyl, C2-10 alkynyl, C(O)R’, NHC(NH)NH2, NR’R”, NCO, NR’C(O)R”, N3, OR, OC(O)R’, OC(O)NR’R”, OS(O)2OH, SR, S(O)R’, S(O)2R’, S(O)2NR’R”, S(O)2OH, C3-10 cycloalkyl, C4-10 cycloalkenyl, or C4-10 cycloalkynyl;
	R2 is H, halogen, CN, C1-10 alkyl, (CH2CH2X)nRc, C2-10 alkenyl, C2-10 alkynyl, C(O)R’, NHC(NH)NH2, NR’R”, NCO, NR’C(O)R”, N3, OR, OC(O)R’, OC(O)NR’R”, OS(O)2OH, SR, S(O)R’, S(O)2R’, S(O)2NR’R”, S(O)2OH, C3-10 cycloalkyl, C4-10 cycloalkenyl, or C4-10 cycloalkynyl;
	R3 is H, halogen, CN, C1-10 alkyl, (CH2CH2X)nRc, C2-10 alkenyl, C2-10 alkynyl, C(O)R’, NHC(NH)NH2, NR’R”, NCO, NR’C(O)R”, N3, OR, OC(O)R’, OC(O)NR’R”, OS(O)2OH, SR, S(O)R’, S(O)2R’, S(O)2NR’R”, S(O)2OH, C3-10 cycloalkyl, C4-10 cycloalkenyl, or C4-10 cycloalkynyl;
	R4 is H, halogen, CN, C1-10 alkyl, (CH2CH2X)nRc, C2-10 alkenyl, C2-10 alkynyl, C(O)R’, NHC(NH)NH2, NR’R”, NCO, NR’C(O)R”, N3, OR, OC(O)R’, OC(O)NR’R”, OS(O)2OH, SR, S(O)R’, S(O)2R’, S(O)2NR’R”, S(O)2OH, C3-10 cycloalkyl, C4-10 cycloalkenyl, or C4-10 cycloalkynyl;
	R5 is halogen, R, NR’R”, OR, or SR;
	each R’ is independently H, C(O)R, N(R)2, OR, C1-10 alkyl, (CH2CH2X)nRc, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, C4-10 cycloalkenyl, C4-10 cycloalkynyl, or 3- to 18-membered heterocyclyl, wherein each 3- to 18-membered heterocyclyl independently contains 1, 2, 3, 4, 5, or 6 heteroatoms independently selected from the group consisting of N, O, P, and S;
	each R” is independently H, C(O)R, N(R)2, OR, C1-10 alkyl, (CH2CH2X)nRc, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, C4-10 cycloalkenyl, C4-10 cycloalkynyl, or 3- to 18-membered heterocyclyl, wherein each 3- to 18-membered heterocyclyl independently contains 1, 2, 3, 4, 5, or 6 heteroatoms independently selected from the group consisting of N, O, P, and S;

	each R is independently H, C1-10 alkyl, (CH2CH2X)nRc, C2-10 alkenyl, C2-10 alkynyl, C3-10 cycloalkyl, C4-10 cycloalkenyl, C4-10 cycloalkynyl, 3- to 18-membered heterocyclyl, C6-18 aryl, or 5- to 18-membered heteroaryl;


	wherein each 3- to 18-membered heterocyclyl independently contains 1, 2, 3, 4, 5, or 6 heteroatoms independently selected from the group consisting of N, O, P, and S; and
	wherein each 5- to 18-membered heteroaryl independently contains one or more heteroatoms independently selected from the group consisting of N, O, and S;

	each X is independently O, NH, or S;
	each Rc is independently H or C1-4 alkyl; and
	each n is independently 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, or 24; and

b)	oxidizing the compound of formula (V) above with an oxidizing agent selected from the group consisting of Collins reagent (CrO3·Py2), Dess-Martin periodinane (DMP), dimethylsulfoxide (DMSO)/carbodiimide, dimethylsulfoxide (DMSO)/oxalyl chloride, dimethylsulfoxide (DMSO)/SO3·pyridine, 2-iodoxybenzoic acid, pyridinium chlorochromate (PCC), pyridinium dichromate (PDC), (2,2,6,6-tetramethylpiperidin-1-yl)oxyl (TEMPO)/NaClO, and tetrapropylammonium perruthenate (TPAP)/N-methylmorpholine N-oxide (NMO), to form the compound of formula (II) above.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 83 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The process of claim 82, wherein the reducing agent is diisobutyl aluminum hydride (DIBAL), lithium aluminum hydride (LiAlH4), lithium borohydride (LiBH4), potassium borohydride (KBH4), sodium bis(2-methoxyethoxy)aluminum hydride (Red-Al), sodium borohydride, sodium cyanoborohydride, or sodium triacetoxyborohydride.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 84 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The process of claim 82, wherein the reducing agent is ammonium formate, 9-borabicyclo[3.3.1]nonane (9-BBN), borane (BH3), diisobutyl aluminum hydride (DIBAL), hydrogen gas, lithium aluminum hydride (LiAlH4), lithium borohydride (LiBH4), potassium borohydride (KBH4), sodium bis(2-methoxyethoxy)aluminum hydride (Red-Al), sodium borohydride, sodium cyanoborohydride, or sodium triacetoxyborohydride.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 85 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The process of claim 82, wherein the reducing agent is sodium borohydride.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 86 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The process of claim 82, wherein the oxidizing agent is Collins reagent (CrO3·Py2), dimethylsulfoxide (DMSO)/carbodiimide, dimethylsulfoxide (DMSO)/oxalyl chloride, dimethylsulfoxide (DMSO)/SO3·pyridine, 2-iodoxybenzoic acid, pyridinium chlorochromate (PCC), pyridinium dichromate (PDC), (2,2,6,6-tetramethylpiperidin-1-yl)oxyl (TEMPO)/NaClO, or tetrapropylammonium perruthenate (TPAP)/N-methylmorpholine N-oxide (NMO).

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 87 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The process of claim 82, wherein the oxidizing agent is Dess-Martin periodinane (DMP).

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 88 is objected to because of the following informalities: for clarity and precision to, the existing recitation should be replaced with the following recitation:

The process of claim 82, wherein:

R1 is H, halogen, CN, C1-3 alkyl, OH, or OC1-3 alkyl;
R2 is H, halogen, CN, C1-3 alkyl, OH, or OC1-3 alkyl;
R3 is H, halogen, CN, C1-3 alkyl, OH, or OC1-3 alkyl; and
R4 is H, halogen, CN, C1-3 alkyl, OH, or OC1-3 alkyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 89 is objected to because of the following informalities: for clarity and precision to, the existing recitation should be replaced with the following recitation:
The process of claim 82, wherein:

R1 is H;
R2 is H;
R3 is H; and
R4 is H.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 90 is objected to because of the following informalities: for clarity and precision to, the existing recitation should be replaced with the following recitation:
The process of claim 82, wherein R5 is OC1-3 alkyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 91 is objected to because of the following informalities: for clarity and precision to, the existing recitation should be replaced with the following recitation:
The process of claim 90, wherein R5 is OCH3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 89 is objected to because of the following informalities: for clarity and precision to, the existing recitation should be replaced with the following recitation:
The process of claim 82, wherein:

R1 is H;
R2 is H;
R3 is H;
R4 is H; and
R5 is OCH3.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 82-91 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, optionally substituted, in claim 82, with regard to R, R’, R”, Rc, R1, R2, R3, and/or R4, respectively, is a relative phrase which renders the claim indefinite.  The phrase, optionally substituted, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the phrase, optionally substituted, with regard to R, R’, R”, Rc, R1, R2, R3, and/or R4, respectively.  Similarly, the meaning of a term cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of preparing a substituted indoline of the formula (II) has been rendered indefinite by the use of the phrase, optionally substituted, with regard to R, R’, R”, Rc, R1, R2, R3, and/or R4, respectively.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 82, 83 and 86-92 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, reducing agent, in claim 82, with respect to step a), is a relative phrase which renders the claim indefinite.  The phrase, reducing agent, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 22, uses open language, such as include, but are not limited to, to define the phrase, reducing agent, as sodium borohydride, etc.; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of preparing a substituted indoline of the formula (II) has been rendered indefinite by the use of the phrase, reducing agent, with respect to step a).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 82-85 and 88-92 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, oxidizing agent, in claim 82, with respect to step b), is a relative phrase which renders the claim indefinite.  The phrase, oxidizing agent, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 25, uses open language, such as include, but are not limited to, to define the phrase, oxidizing agent, as Dess-Martin periodinane (DMP), etc.; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of preparing a substituted indoline of the formula (II) has been rendered indefinite by the use of the phrase, oxidizing agent, with respect to step b).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 82-89 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 82 recites the broad limitation, R, with respect to R5, and the claim also recites H, with respect to R5, which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624